DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 in the reply filed on 12/17/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, feature of “said exothermic material” (line 9) lacks sufficient antecedent basis since “exothermic material” has not been previously recited. It appears this should be corrected to said exothermic mixture.
With respect to claim 5, limitation of “controlling a temperature of said melt to allow oxidation products being separated from the melt to flow upwards” is ambiguous because it is unclear what is meant by “oxidation products” and how oxidation products? According to Applicant’s original specification, due to the  exothermic reaction between aluminum and iron oxide, solid “aluminum oxide” will float on the surface of the melt as dross [0004-0006]. However, such floating on the surface of the melt is not equivalent to separating from the melt as claimed. Moreover, previous claim 4 recites cooling said melt, which intrinsically controls temperature of the melt. Thus, it is confusing what is implied by temperature control in this claim. Consequently, the recited vague language fails to clearly set forth the scope, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: controlling a temperature of said melt by cooling said melt.
With respect to claim 7, there is insufficient antecedent basis for limitation “said oxidation products” since claim 1 does not recite any oxidation products. It appears this claim should depend from claim 5. Furthermore, it is ambiguous what is meant by “oxidation products” and whether the gases recited in claimed 1 are part of the oxidation products? Applicant’s original specification seems to repeat this same language and fails to clarify this extracting step. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: extracting gases through a drain channel. 
Appropriate corrections are requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Funk (US 3684003) in view of Stidham et al. (US 7950568, hereafter “Stidham”).
Regarding claim 1, Funk discloses a method for aluminothermic welding together of first and second pipe members (14, 16- fig. 1), comprising the steps of: a) arranging a sleeve (made by mold halves 10 & 12) in a welding position where it covers both said pipe members and forms a cavity (18) surrounding said pipe members (14, 16); b) arranging an input channel (in central section 28- fig. 4) between a crucible (24) and said cavity (18), wherein said input channel enters into said cavity through a first opening (32) in a wall of said sleeve in a lower part of said sleeve when said sleeve is in said welding position (fig. 4); c) providing an exothermic mixture (aluminum & iron oxide) in said crucible (col. 3, lines 5-7); d) igniting said exothermic mixture to create a melt of said exothermic material (col. 3, lines 9-15); and e) allowing said melt to flow down said input channel, through said first opening before it continues to flow up through said cavity on both sides of said pipe members until said cavity is filled up with said melt (fig. 4; col. 3, lines 20-30).  
Stidham is also drawn to exothermic welding assembly and discloses arranging a sleeve/mold in a welding position, wherein mold cover includes a vent/drain passage 28 in an upper part (figs. 4B, 6B) to permit venting of the gases and heat generated during the exothermic welding procedure (col. 5, lines 50-53). An artisan of ordinary skill would appreciate that proper venting is necessary to avoid blockage and provide a safe welding environment. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate a drain/vent passage in an upper part of sleeve in the apparatus of Funk because doing so would result in proper venting to avoid blockage and to provide a safe exothermic welding environment. Thus, Funk as modified by Stidham includes the recited draining step.
As to claim 2, Funk discloses arranging said crucible (24) above said cavity (18) when said sleeve is in said welding position (fig. 4).  
As to claims 4-5, Funk discloses controlling a temperature of said melt by cooling said melt to establish a solid weld joint (col. 3, lines 22-24). It is noted that claim 5 is indefinite in scope as explained above.  
As to claim 7, Funk as modified by Stidham above includes extracting gases through a drain channel (channel leading to drain opening).
As to claim 8-9, Funk discloses creating said melt comprised of iron and alumina by creating an exothermic reaction from a transformation of exothermic mixture comprising aluminum and iron oxide powder (col. 3, lines 5-6). Examiner .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Funk in view of Stidham as applied to claim 1 above, and further in view of Thuru (US 6152349).
As to claim 3, Funk or Stidham is silent concerning pre-heating said first and second pipe members before igniting said exothermic mixture. However, such technique is known in the art. Thuru (directed to thermite welding mold) teaches that in conventional way it is known to pre-heat end portions of the parts to be welded before introduction of the filler metal (obtained by aluminothermic reactions- col. 1, lines 13-15) in the mold/sleeve to obtain a homogenous bond with the molten filler (col. 2, line 64 thru col. 3, line 10). Thuru also discloses accurate positioning of a pre-heater device relative to the end portions of the two parts and the mold/sleeve (col. 3, lines 11-20). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to carry out pre-heating of the first and second pipe member end portions in the method of Funk since such step is conventional and doing so would achieve improved, homogeneous weld between the pipe members, as suggested by Thuru.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but potentially allowable if rewritten in independent form including ALL of the limitations of the base & intervening claims, and amended to overcome 112 rejection(s) noted above.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/19 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735